DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the applicant argues that Robinson et al (US 20140183655, hereinafter ROBINSON) does not disclose the claimed invention because the region of ROBINSON relied upon by the examiner as the base region (313, see fig 3) is referred to in ROBINSON as a body region and not a base region.  This argument is unpersuasive, since the only requirements for the base region in the claims is that it be of “a second different conductivity type” (which is different from the type of the collector region) and that it be formed in a second implant process.  Region 313 can be formed in an implant process (see para 15, 28 and 41) and is p-type (see para 41) which is different from the n-type regions (308, 310 and 329, see fig 3) which surround it.  Thus 313 fills all the requirements for the base region in the claims.  For at least these reasons, and those in the previous rejection, ROBINSON discloses every aspect of the claimed invention.

/SAMUEL A GEBREMARIAM/               Primary Examiner, Art Unit 2811